DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1, 5-8, and 12-14 is/are allowed in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The claim limitation(s) that remain  present after amendment under the Claim Interpretation section from the prior office action and under review by The Examiner finds the limitation of “unit” as a program code executed by a processor (see Originally filed Specification ¶ 79).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

---Beginning of Amendment(s)---

For Claim 12, amend claim dependency to Claim 8.

---End of Amendment(s)---



Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1, 5-8, and 12-14 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20210274462 A1 (“Wiacek”) discloses an apparatus including at least one processor; and at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus to receive reference data usable for estimating a geographic position of the apparatus based on its distance from two or more base stations, and to receive updated reference data for at least one of the base stations and to determine an initial geographic position (UE.sub.init) of the apparatus using the received reference data for a plurality of the base stations, including any updated reference data, and to establish a bidirectional communications link with at least one of the base stations.
US 20180150086 A1 (“Nobukawa”) teaches an invention for the global navigation satellite system (GNSS) combined with the dead-reckoning (DR) technique, which is expected to provide a vehicle positioning solution, but it may contain an unacceptable amount of error due to multiple causes, e.g., atmospheric effects, clock timing, and multipath effect. Particularly, the multipath effect is a major issue in the urban canyons. This invention overcomes these and other issues in the DR solution by a geofencing framework based on road geometry information and multiple supplemental kinematic filters. It guarantees a road-level accuracy and enables certain V2X applications which does not require sub-meter accuracy, e.g., signal phase timing, intersection movement assist, curve speed warning, reduced speed zone warning, and red-light violation warning. Automated vehicle is another use case. This is used for autonomous cars and vehicle safety, shown with various examples/variations.
US 20170006417 A1 (“Canoy”) teaches methods and devices of various embodiments provide enhanced location services by leveraging a system of beacon devices each broadcasting data that is useful in calculating locations and report of the trustworthiness of neighbor beacon devices. Various embodiments include a method performed by a beacon device that may include obtaining location data using a first functionality, evaluating sensor data to identify a breach of trust condition at the beacon device, generating authentication data that indicates any identified breach of trust condition, receiving one or more neighbor beacon broadcast messages using a second functionality, determining whether the one or more neighbor beacon broadcast messages include trustworthy location data, and broadcasting an outgoing broadcast message that includes the obtained location data, timing data, the generated authentication data, and data indicating whether the one or more neighbor beacon broadcast messages include trustworthy location data.
JP 2018074253 A (“Fujiwara”) reference relates to encryption key sharing via an unmanned aerial vehicle for sharing a common encryption key necessary for performing highly confidential broadcast encryption communication between a satellite or a large aircraft and a plurality of ground stations. The present invention relates to a system, a signal transmission system using an unmanned aerial vehicle for transmitting a signal for broadcast encryption communication by the unmanned aircraft, and an unmanned aircraft applied to the system.
US 20200322805 A1 (“Wang”) teaches the following, a base-station-location server 264 provides protection against a Global Navigation Satellite System (GNSS) spoofing attack or a cellular-network spoofing attack by auditing processed locations 504 of base stations 120 within a cellular network. The base-station-location server 264 maintains a list of authenticated base stations, generates a security key 321 for a base station 120 that is authenticated, and sends the security key 321 to the base station 120 in an authentication message 522. The authenticated base station 120 uses the security key 321 to generate an encrypted positioning reference signal that protects timing information and/or a location 504 of the base station 120. The encrypted positioning reference signal also enables a user equipment (UE) to determine that the base station 120 is authenticated by the base-station-location server 264.


“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1 and 5-7, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein, when the authentication process has succeeded, but the verification of the GPS position information fails, the unmanned moving object does not transmit data to the base station,
wherein the operation of the verifying comprises:
an operation of calculating first dynamics of the unmanned moving object for a predetermined time period on the basis of the measured position value;
an operation of calculating second dynamics of the unmanned moving object for a predetermined time period on the basis of the received GPS position information;
an operation of confirming whether a difference between the first dynamics and the second dynamics is within a preset error range by comparing the first dynamics and the second dynamics to determine whether a GPS spoofing attack is performed on the unmanned mobile vehicle,
wherein the operation of calculating the first dynamics includes:
an operation of calculating a moving direction and a moving speed of the unmanned moving object on the basis of the measured position value; and
an operation of calculating measured-position-based dynamics by accumulating the calculated moving direction and moving speed for a predetermined time period; and
the operation of calculating the second dynamics includes:
an operation of calculating a moving direction and a moving speed of the unmanned moving object on the basis of the received GPS position information; and
an operation of calculating GPS-position-based dynamics by accumulating the calculated moving direction and moving speed for a predetermined time period”.

Regarding Claim(s) 8 and 12-14, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein, when the authentication process has succeeded, but the verification of the GPS position information fails, the unmanned moving object does not transmit data to the base station,
wherein the position verification unit is configured to:
calculate a moving direction and a moving speed of the unmanned moving object on the basis of the measured position value, and 
calculates measured-position-based dynamics by accumulating the calculated moving direction and moving speed for a predetermined time period;
calculate a moving direction and a moving speed of the unmanned moving object on the basis of the received GPS position information, and 
calculates GPS-position-based dynamics by accumulating the calculated moving direction and moving speed for a predetermined time period; and
confirm whether a difference between the measured-position-based dynamics and the GPS-position-based dynamics is within a preset error range by 
comparing the first dynamics and the second dynamics to determine whether a GPS spoofing attack is performed on the unmanned mobile vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph